John R. Justice (JRJ) Grant
Student Loan Repayment Program
Quick Reference for Reporting Recipients
in Exited/Repayment Status
Updated August 1, 2016

JRJ Administering Agency
This reference guide is intended to aid and assist designated JRJ Administering Agencies with securely
reporting required information on JRJ Beneficiaries known to be in an “Exited/Repayment” status
where the beneficiary has not complied with the terms of the JRJ Student Loan Repayment Program
(JRJSLRP) Service Agreement and is required to repay the total amount of JRJ benefits received.
Among other requirements, JRJ administering agencies are required to routinely submit the following:
•

A complete list of individuals (if any) who have had JRJ benefits paid on their behalf by the
JRJ administering agency, but who have left the program prior to fulfilling their service
obligation, including a reference to the grant award number from which said JRJ benefits were
paid.

1. A separate reporting form has been created solely for submitting recipients in an
“Exited/Repayment” status. Please utilize the following naming convention for the file while
substituting both the name of your state and the appropriate quarter: State_Qtr1_JRJ Repayment
State_Qtr1_JRJ
Repayment.xlsx

2. In order to facilitate the collection of JRJ benefits paid on behalf of individuals who have not
satisfied the terms of their service obligation, each JRJ administering agency has been assigned a
singular account with access to the Justice Enterprise File Sharing (JEFS) system. The use of this
account will allow for the secure transfer of the list of JRJ beneficiaries who are in an
“Exited/Repayment” status.

JEFS User Guide.docx

3. JEFS Account setup and access information has been emailed or will be emailed to the designated
Point of Contact, Financial Point of Contact, and Authorized Representative for the JRJ
administering agency. Each state or territory, will designated only one user name and password.
4. JRJ Administering Agencies should begin submitting information in JEFS on beneficiaries in an
“Exited/Repayment” status immediately and resume reporting on a quarterly basis by January 30th,
April 30th, July 30th, and October 30th of each fiscal year, beginning January 30, 2017 in order to
remain compliant with reporting and satisfy applicable withholding conditions necessary to access
program funds. Agencies who remain non-compliant will continue to have funds withheld.
BJA maintains the right to request from the JRJ administering agency any other records that are
reasonably required to determine compliance with statutory obligations, and the JRJ agency, as a
condition on receiving funds, will agree to cooperate to the fullest extent possible in producing all such
records.

